           Case 3:18-cv-08109-DWL Document 23 Filed 10/09/18 Page 1 of 2




 1
     Penny L Koepke
 2   Maxwell & Morgan, P.C.
     4854 E. Baseline Road, Suite 104
 3   Mesa, Arizona 85206
     480-833-1001
 4   pkoepke@hoalaw.biz
 5   [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff and the Classes
 7
                             IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA

 9
      Justin Downing, individually and on behalf of
10    all others similarly situated,
11                            Plaintiff,                        Case No. 3:18-cv-08109-DLR
12    v.
                                                               NOTICE OF SERVICE
13    Haven Health Group, LLC, an Arizona limited
      liability company,
14
                              Defendant.
15

16

17          Plaintiff Justin Downing hereby certifies that on September 17, 2018, through counsel, he

18   served his first set of discovery requests—including, Plaintiff’s First Set of Requests for the

19   Production of Documents to Defendant, Plaintiff’s First Set of Requests for Admission to

20   Defendant, and Plaintiff’s First Set of Interrogatories to Defendant—in the State of Arizona. The

21   discovery requests were transmitted to all counsel of record for the Defendant via electronic mail

22   and U.S. mail.

23

24   Dated: October 9, 2018                        By:        /s/ Patrick H. Peluso
                                                             One of Plaintiff’s Attorneys
25
                                                   Penny L Koepke
26
                                                   Maxwell & Morgan, P.C.
27                                                 4854 E. Baseline Road, Suite 104

28
                                                         1
     Case 3:18-cv-08109-DWL Document 23 Filed 10/09/18 Page 2 of 2




                                   Mesa, Arizona 85206
 1
                                   480-833-1001
 2                                 pkoepke@hoalaw.biz

 3                                 Steven L. Woodrow*
                                   swoodrow@woodrowpeluso.com
 4                                 Patrick H. Peluso*
 5                                 ppeluso@woodrowpeluso.com
                                   Taylor T. Smith*
 6                                 tsmith@woodrowpeluso.com
                                   Woodrow & Peluso, LLC
 7                                 3900 East Mexico Ave., Suite 300
                                   Denver, Colorado 80210
 8                                 Telephone: (720) 213-0675
 9                                 Facsimile: (303) 927-0809

10                                 Attorneys for Plaintiff and the Classes

11                                 * Pro Hac Vice
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                      2
